Order, Supreme Court, New York County (William A. Wetzel, J.), entered September 5, 2007, which denied the petition brought pursuant to CPLR article 78 seeking to annul the determination of respondents terminating petitioner’s employment as a tenured teacher and to restore petitioner to his position with back pay, interest and lost benefits as of the effective date of his termination, unanimously affirmed, without costs.
The court properly held that respondents did not act arbi*475trarily and capriciously when rejecting petitioner’s belated request for a hearing pursuant to Education Law § 3020-a (2) (c) (see e.g. Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 231 [1974]). Respondents had a rational basis for concluding that petitioner’s explanation that his mental condition which had particularly manifested itself in May and June 2006, the time when he was served with the notice of the charges against him, did not constitute a valid excuse for failing to timely request a hearing. The record reveals that petitioner was served with the charges personally and by mail, he had been represented by counsel during the investigation and had been told that charges were forthcoming, and, during the period in which he claimed he was too stressed to properly function, he was able to function by managing his day-to-day activities, including reporting to his assigned work location, and signing time sheets so he could be paid.
We have considered petitioner’s remaining arguments and find them unavailing. Concur—Andrias, J.P., Nardelli, Moskowitz, Renwick and Freedman, JJ.